LUMBARD, Circuit Judge
(concurring) ;
I agree with Judge Medina that the district court’s dismissal of the complaint must be affirmed, but I wish to state separately my reasons for so agreeing.
Appellants challenge the constitutionality of the New York State Finance Law § 54(2) (a), (d), (e) (McKinney Supp.1973), which grant more state aid proportionately for cities than for villages.1 Appellants claim that this favoring of cities over villages denies villages and their taxpayers the equal protection of the laws. Seeking to enjoin appellees, the Comptroller and the Commissioner of Taxation and Finance of the State of New York, from distributing any funds under the challenged sections, appellants asked that a three-judge court pursuant to 28 U.S.C. § 2281 be convened. The district court, however, dismissed the complaint.
Under § 2281 we must remand this case with orders to convene a three-judge court unless we find that prior decisions of the Supreme Court have rendered appellants’ claim frivolous. See, e. g., Goosby v. Osser, 409 U.S. 512, 518, 93 S.Ct. 854, 35 L.Ed.2d 36 (1973). Although no Supreme Court case that deals with a similar challenge to a state revenue-sharing measure has been cited to us, analogous decisions of the. Court have clearly foreclosed serious consideration of the complaint in this case.
Last term in San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 93 S.Ct. 1278, 36 L.Ed.2d 16 (1973), the Court upheld the method by which Texas financed its public schools. The decision makes it clear that only a rational relation between the statutory purpose and the classification employed is necessary to sustain a state finance law.2 Appellants concede, as they must, that there is a justification for giving proportionately more aid to large cities, like New York and Buffalo, than to villages like Lynbrook.3 Their complaint is that not *1092all cities need this larger amount of aid and that the classification between cities and villages is needlessly imprecise in determining which political subdivisions need the most financial help.
When stated this way, the claim must fail. It is old learning that under the rational relation standard of judicial review, classifications need not be mathematically precise. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78, 31 S.Ct. 337, 55 L.Ed. 369 (1911). This principle has been recently reaffirmed in cases analogous to this one. State welfare schemes have been upheld even though the classifications employed were imprecise. See Jefferson v. Hackney, 406 U.S. 535, 92 S.Ct. 1724, 32 L.Ed.2d 285 (1972); Dandridge v. Williams, 397 U.S. 471, 90 S.Ct. 1153, 25 L.Ed.2d 491 (1970). Similarly, classifications in taxation laws have been sustained although the classifications were not perfectly related to the statutory purpose. See Lehnhausen v. Lake Share Auto Parts Co., 410 U.S. 356, 93 S.Ct. 1001, 35 L.Ed.2d 351 (1973); Allied Stores of Ohio, Inc. v. Bowers, 358 U.S. 522, 79 S.Ct. 437, 3 L.Ed.2d 480 (1959).
Judge Medina notes that all cities, big or small, have statutory duties not imposed on villages. Appellants claim that New York could more precisely determine the needs and duties of its subdivisions in granting state aid, but under the rational relation standard the state need not employ the most precise classifications imaginable. See San Antonio Independent School District v. Rodriguez, supra, 411 U.S. at 51, 93 S.Ct. 1278. All that is necessary is that a conceivable basis can be perceived for granting more aid to cities than to villages, see McGowan v. Maryland, 366 U. S. 420, 425-426, 81 S.Ct. 1101, 6 L.Ed.2d 393 (1961), and that basis has been conceded here.4
Accordingly, I concur in affirming the order of the district court.

. Appellants’ complaint challenged sections 54(2) (a), (f), (g), as these sections were numbered by chapter 142 of New York Laws of 1970. A 1973 amendment to the State Finance Law changed the section numbers of the challenged portions of the Law but did not otherwise change them.


. Of course, a compelling state interest would be required if the statute employed a suspect classification or affected a fundamental interest. This is not the case here.


. This distinguishes City of New York v. Richardson, 473 F.2d 923 (2d Cir. 1973), in which we ordered that that the claim be heard before a three-judge court. There the State of New York offered no justification for laws which required the City of New York pay a proportionately higher percent *1092age of the state’s welfare costs than its percentage of the total state population and no justification was apparent to us. 473 F.2d at 931-932.


. Like Judge Medina, I do not reach the issue of whether the individual taxpayers have standing to raise the claim at issue here. It is clear that the Village of Lynbrook does not have standing. Williams v. Mayor & City Council of Baltimore, 289 U.S. 36, 53 S.Ct. 431, 77 L.Ed. 1015 (1933); City of New York v. Richardson, 473 F.2d 923, 929 (2d Cir. 1973). The question of village taxpayers’ standing to challenge a state finance law is, however, more difficult, and here, as in Curran v. Lee, 484 F.2d 1348 (2d Cir., Oct. 3, 1973), it is more appropriate to decide the substantive issue instead of the standing issue.